                                                                          Page 1 of 2

           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

DEVON PARKES,
      Plaintiff,

v.                                                     Case No. 3:19cv786-LC/HTC

REGIONAL DIRECTOR,
      Defendant.
                                          /

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated June 28, 2019 (ECF No. 7). The parties have been furnished

a copy of the Report and Recommendation and have been afforded an opportunity

to file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The magistrate judge’s Report and Recommendation is adopted and

            incorporated by reference in this order.

      2.    This matter is DISMISSED WITHOUT PREJUDICE for failure to

            prosecute or failure to comply with an order of the Court.
                                                           Page 2 of 2

     3.    The Clerk is directed to close the file.

     DONE AND ORDERED this 30th day of July 2019.



                              s/L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE




3:19cv786-LC/HTC
